Exhibit 10.1.5


AMENDMENT TO LICENSE AGREEMENT


        This Amendment to License Agreement (“Amendment”) is effective as of
July 10, 2014 (the “Amendment Effective Date”), by and between Georgia Regents
Research Institute, Inc. (formerly known as Georgia Health Sciences University
Research Institute, Inc. which was formerly known as Medical College of Georgia
Research Institute, Inc.) (“GRRI”) and NewLink Genetics Corporation (“NewLink”).
GRRI and NewLink are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


        WHEREAS, GRRI and NewLink are parties to that certain License Agreement
dated as of September 13, 2005, and amended on March 28, 2006, April 27, 2006,
February 13, 2007 and July 12, 2013 (the “Agreement”); and


        WHEREAS, the Parties desire to amend the Agreement in accordance with
Section 14.8 thereof;


        NOW THEREFORE, in consideration of the premises and mutual covenants
contained in this Amendment, the Parties agree as follows:


1.All references in the Agreement to MCGRI or GHSURI are hereby deemed
references to GRRI.
2.Each reference to “Licensee” in Section 1.12 (the definition of “Net Selling
Price”) that is not part of the phrase “Licensee or its Affiliate” is hereby
deleted and replaced with “Licensee or its Affiliate”.
3.The second and third sentences of Section 2.5 are hereby deleted and replaced
with the following:
LICENSEE acknowledges that, in accordance with Public Law 96-517 and other
statutes, regulations, and Executive Orders as now exist or may be amended or
enacted, the United States government may have certain rights in the Licensed
Patents and Licensed Technology. LICENSEE shall take all action necessary to
enable GRRI to satisfy its obligations, if any, under any federal law relating
to the Licensed Patents or Licensed Technology.
4.The following language shall be inserted as a new Section 2.7:
2.7 Transfer of Intellectual Property Rights Between Affiliates. LICENSEE and
each Affiliate of LICENSEE may transfer all or part of its right and license
under the Licensed Patents and Licensed Technology pursuant to Section 2.1 to,
as applicable, LICENSEE or another Affiliate of LICENSEE. For clarity, this
Section 2.7 authorizes LICENSEE and its Affiliates to enter into agreements
necessary to, as between LICENSEE and its Affiliates, consolidate the rights
licensed to LICENSEE and its Affiliates (collectively, pursuant to Section 2.1
of this Agreement) solely in LICENSEE or a single Affiliate of LICENSEE.
LICENSEE or an Affiliate shall provide to GRRI a copy of any such agreement or
other document reflecting a transfer under this provision and any amendment
thereto, including all attachments, exhibits, and/or addendums, within 30 days
of execution; provided, however, such copies to GRRI may be redacted to exclude
confidential information of the applicable Affiliate or of LICENSEE to the
extent not relevant to GRRI, but such copies shall not be redacted to the extent
that it impairs GRRI’s ability to ensure compliance with this Agreement.
5.The first sentence of Section 4.2 is hereby deleted and replaced with the
following:
LICENSEE shall pay GRRI twenty five percent (25%) of any fees or payments or
remuneration paid to LICENSEE or an Affiliate of LICENSEE by a Sublicensee in
relation to this License and
-1-
         



--------------------------------------------------------------------------------

for rights to all or part of the Licensed Patents other than: research funding
(including purchase price of Licensed Products to be used by Sublicensee in
connection with research and development activities), equity, loans, or patent
costs or fee reimbursements.
6.Section 4.3 is hereby deleted and replaced with the following:
As partial consideration for the license granted to LICENSEE under this
Agreement, LICENSEE shall pay GRRI the following royalties based on the Net
Selling Price of the applicable Licensed Products sold by LICENSEE or an
Affiliate of LICENSEE:
        Therapeutics (cancer/non-cancer)   3%
        Diagnostics     4%
        Reagents/Lab Consumables   5%
Notwithstanding the foregoing, if LICENSEE or an Affiliate of LICENSEE is
required to pay a royalty under a patent license from any third party in order
to sell a Licensed Product, then LICENSEE may reduce the royalty otherwise
payable to GRRI on the Net Selling Price of such Licensed Product by 50% of the
royalty amounts paid to such third party; provided, however, that in no event
will the royalty payable to GRRI hereunder with respect to such Licensed Product
be reduced to less than 1.5%. Royalties shall be payable on a Licensed
Product-by-Licensed Product and country-by-country basis from first commercial
sale of a Licensed Product in a country until the expiration of the last to
expire valid claim of the Licensed Patents claiming the manufacture, use or sale
of such Licensed Product in such country.
7.Section 2.2 is hereby deleted and replaced with the following:
2.2 Sublicensing. Licensee and its Affiliates may sublicense to one or more
third parties the rights granted under this Agreement, subject to the prior
approval of GRRI, not to be unreasonably withheld or delayed. If this Agreement
is terminated for any reason, any sublicenses granted shall remain in full force
and effect and be directly enforceable by GRRI. Licensee or an Affiliate shall
provide to GRRI a copy of any such sublicense and any amendment thereto,
including all attachments, exhibits, and/or addendums, within 30 days of
execution; provided, however, such copies to GRRI may be redacted to exclude
confidential information of the applicable Sublicensee or of LICENSEE to the
extent not relevant to GRRI, but such copies shall not be redacted to the extent
that it impairs GRRI’s ability to ensure compliance with this Agreement.
8.The first sentence of Section 9.2 shall be deleted and replaced with the
following language:
The following shall be treated as confidential information of Licensee and shall
not be disclosed to any third party without the prior written consent of
Licensee: (i) all reports provided to GRRI pursuant to this Agreement and
(ii) all documents provided to GRRI pursuant to Section 2.2 and Section 2.7 of
this Agreement.
9.Except as expressly amended hereby, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of any
conflict between the terms of this Amendment and the terms of the Agreement, the
terms of this Amendment shall govern. The amendments made herein shall be
effective as of the Amendment Effective Date. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are given in the Agreement. For clarity, any cross-references to
Agreement Sections refer to those Agreement Sections as amended by this
Amendment. This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which shall be considered one and the same
instrument.
[Signature Page Follows]

-2-
         



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth above.









Georgia Regents Research Institute, Inc.


By:/s/ Sarah J. White  
Name: Sarah J. White
Title: Executive Director
        Georgia Regents Research Institute, Inc.
        7-10-2014




NewLink Genetics Corporation


By: /s/ Gordon Link  
Name: Gordon Link
Title: CFO





















-3-
         

